Citation Nr: 9931608	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for varicose veins in 
the left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1980.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In October 1998, the appellant filed a VA Form 9, Appeal to 
the Board.  On this form he requested a hearing at a local VA 
office before a member of the Board at the RO (Travel Board 
Hearing).  The requested hearing apparently was not 
scheduled, nor was notice sent to the appellant.  The 
appellant should be scheduled for the Travel Board Hearing 
that he has requested.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

	The RO should schedule the appellant 
for a hearing before a Travel Board 
member, and provide notice of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












